DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Status of Claims
Claim(s) 1, 3, 10-11, 13, 23 and 29-41 are currently pending.  
Claim(s) 38-41 are withdrawn from further consideration as being drawn to a non-elected invention (a method for producing a solar cell).  Election of Group I, drawn to a solar cell, was made on 12/06/2021 WITHOUT traverse.
Claim(s) 1 and 13 have been amended. 
Claim(s) 2, 4-9, 12, 14-22 and 24-28 have been canceled. 
Claim(s) 29-41 have been added.


Election/Restrictions
This application is in condition for allowance except for the presence of claim 38-41directed to a method for producing a solar cell non-elected without traverse in the reply filed on 12/06/2021.  Accordingly, claims 38-41 have been cancelled.

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 recites “the first refractive index”, “the second refractive index” and “the third refractive index”.  However, there is no prior recitation of said first, second and third refractive index in claim 1 from which claim 29 depends.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 10-11, 13, 23 and 29-37 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 13
The prior art of record, whether alone or in combination, fails to teach or fairly suggest
“a first ratio of x/y is in a range of 2.13 to 3, a second ratio of m/n is in a range of 3 to 5.41, and a third ratio of i/j is in a range of 2.5 to 7.58, wherein the first passivation layer has a thickness of 18nm~20nm in a direction perpendicular to the N-type substrate, and the third passivation layer has a thickness of 37nm~50nm in the direction perpendicular to the N-type substrate” in the context of other limitations recited in the claims.
Regarding claims 3, 10-11, 23 and 29-37
	Claims area allowed based on their dependency on claims 1 and 13.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancelation of claims 37-41 and objection to claim 29 (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721